Citation Nr: 1235104	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  03-18 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to total disability based upon individual unemployability on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, K. W.


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1986 to January 1989. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2002 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2005, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  Pursuant to38 C.F.R. § 20.707, the Veteran was afforded a new hearing, which was held in July 2008 before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the Veteran's file.

In September 2009, the Board denied a compensable rating before March 22, 2002, and rating higher than 10 percent from March 22, 2002, for Osgood-Schlatter's disease of the left knee.  The Board remanded the claim for total disability based upon individual unemployability (TDIU).  

In September 2009, May 2010, and September 2011, the Board remanded the claim to the RO to afford the Veteran proper notice on the claim for TDIU, to obtain a medical opinion on the claim, and for an adjudication of the claim based upon 38 C.F.R. § 4.16(b).  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's service connected disabilities are Osgood-Schlatter's disease of the left knee, rated 10 percent; and residuals of a fracture of the middle phalanx of the left index finger, rated zero percent. 



2.  The two disabilities have a combined rating of 10 percent, which does not meet the minimum schedular percentage standards for a total disability compensation rating based on individual unemployability due to service-connected disability.

3.  The objective evidence of record does not show that the Veteran's service connected disabilities prevented him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service -connected disabilities on an extraschedular basis have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.16(b) (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  





Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, including a claim for TDIU on an extraschedular basis, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letter, dated in August 2001, February 2007, May 2007, and May 2010.  The notice included the type of evidence needed to substantiate a claim for increase, namely, evidence that a disability had increased in severity and the effect that worsening has on the Veteran's employment.  The notice also included the type of evidence to support a TDIU claim, namely, evidence of the inability to secure or follow a substantially gainful occupation as a result of a service-connected disability or disabilities. 

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  



The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication. The timing error was cured by content-complying VCAA notice after which the claim was readjudicated as evidenced by the supplemental statement of the case, dated in June 2012.  Mayfield v. Nicholson, 499 F.3d 1317, 1323   (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, private medical records, and records from the Social Security Administration.  The Veteran was afforded VA examinations in March 2002, March 2007, and October 2008.  





The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate the disabilities.  In November 2011, VA obtained an opinion on whether the Veteran was unable to secure gainful employment solely due to his service-connected disabilities.  The Board concludes that the VA examinations and the opinion are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Since the initial grant of service connection in 1989, the Veteran's service connected disabilities are Osgood-Schlatter's disease of the left knee, rated 10 percent, and residuals of a fracture of the middle phalanx of the left index finger, rated zero percent.  The combined rating for the two disabilities is 10 percent.

The current claim for increase was received at the RO in March 2001, when the Veteran claimed that his Osgood-Schlatter's disease of the left knee disability (left knee disability) had increased in severity.  In his notice of disagreement dated in March 2003 to the rating decision of June 2002, the Veteran asserted he could no longer work.  In July 2008, the Veteran testified that his disability benefits from the Social Security Administration were based in part on his service-connected left knee disability.  


A claim of unemployability expressly raised by the Veteran or reasonably raised by the record is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

The Board's jurisdiction of the claim for a total disability rating for compensation based on individual unemployability (TDIU) is derived from the claim for increase for Osgood-Schlatter's disease of the left knee, which the Board decided in September 2009. 

General Principles

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For the Veteran to prevail on the claim for TDIU, nonservice-connected disabilities may not be considered.  

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.

A total disability rating may be assigned, where the schedular rating is less than total, when the individual is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability or disabilities.  


If there is only one such disability, it must be ratable at 60 percent or more.  If there are two or more disabilities, at least one disability must be ratable at 40 percent or more with sufficient additional disability to equal a combined rating of 70 percent or more.  38 C.F.R. § 4.16(a). 

Where the schedular percentage requirements for TDIU have not been met, an extraschedular rating may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  Consideration may be given to the Veteran's service-connected disabilities, level of education, special training, previous work experience, and any other applicable factor in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(b).  

In such circumstances, the case is submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

Facts

VA records in June 2001 show that the Veteran had normal flexion and extension of the left knee and X-rays revealed degenerative changes in the left knee.  In August 2001, it was noted the Veteran had a long history of diffuse arthralgia in the knees, back, hips, elbows, fingers, and toes.  He also had a history of migraine headaches and depression.  

On VA examination in March 2002, the Veteran complained of mild intermittent discomfort over the tibial tuberosity of the left knee and that he did not run, but he could walk and he could climb stairs.  It was noted that the Veteran was unemployed because he had been laid off.  On physical examination, the medial and lateral collateral ligaments were intact without laxity.  Range of motion of the left knee was from 0 to 140 degrees.  The Veteran was able to go through multiple squats without any evidence of instability, incoordination, weakness or pain on range of motion.  There was no additional loss of range of motion. 



In July 2002, the Veteran told a metal health provider that he could not work due to fibromyalgia.  

In the notice of disagreement, dated in March 2003, the Veteran stated he was in a lot of pain and was unemployed. 

On evaluation for left knee pain in June 2003 by a private physician, the Veteran complained of constant discomfort and occasional swelling that was aggravated by stairs, squatting, kneeling, and regular walking.  A single episode of "insecurity" in the knee was noted.  It was also noted that the Veteran was unemployed and the Veteran had also been diagnosed with fibromyalgia and chronic low back pain.  

On physical examination, the Veteran walked with a fairly normal gait, but he could not squat or kneel because of discomfort.  The left knee had a neutral tilt, tenderness beneath the patella, a positive grind test, and a positive patellar inhibition test.  There was full motion and the knee was stable.  The diagnosis was bilateral patelofemoral syndrome, the left knee worse than the right.   

In September 2005, the Veteran stated that he had left knee pain with physical activity and he had problems with stability when walking down a small incline. 

In December 2005, the Veteran testified that he had trouble walking more than a quarter mile and reported this fact to the VA examiner in March 2002.  He could do knee bends at the examination only by holding onto a chair.  He had been unemployed since 1999.  He was diagnosed with fibromyalgia in either 1990 or 1991.  Any physical work caused the Veteran increased pain and it was hard to do cooking or cleaning the house.  The Veteran stated he also tried working for his brother and after he was laid off he tried bartending but had to quit due to pain. 





Also the Veteran could not drive a vehicle with a clutch and he could not sit for too long.   K.W. testified that he remember when the Veteran could do heavy lifting but now, he had trouble taking the trash to the curb. 

On VA examination in March 2007, the Veteran complained of daily knee pain with acute flare-ups three times per week.  He did not wear a brace, but he did occasionally use a cane.  The Veteran reported he had to sit to dress or undress himself.  He could drive about an hour and a half before developing stiffness and pain.  He could walk a total of a quarter of a mile, but had to stop halfway for a rest.  He could stand for 5 minutes and sit for 10 minutes.  The Veteran stated he could lift approximately 8 pounds.  He could not run and climbing stairs was very painful.  It was noted that the Veteran was unemployed.  

On physical examination, range of motion of the left knee was from 0 to 140 degrees, which was done three times with no painful motion.  The ligaments were stable on valgus and varus stress.  The Veteran was able to squat to 30 degrees only twice due to left knee pain.  The examiner concluded that the Osgood-Schlatter disease of the left knee caused pain, particularly with running and climbing stairs. 

A rheumatology consult in April 2007 noted the Veteran had bilateral hand, elbow, knee, and lower back pain.  The knees limit the Veteran's ability to squat, bend, lift, or walk a quarter mile.   Both the hands and the knees had full range of motion. The Veteran had bilateral patellofemoral syndrome.  An X-ray of the left hand was normal except for a 5 mm sized metallic foreign body in the left second metacarpal.  

In June 2007, the Veteran was packing to move out of his brother's house where he had been living.  It was noted the Veteran cared for two dogs.  In July 2007, there was normal stability and normal range of motion of the left knee.   






Records of the Social Security Administration show that in October 2007 the Veteran was awarded disability benefits starting from 2004 for a back disability, bilateral patellofemoral syndrome, fibromyalgia, chronic pain disorder, depression, and a history of Osgood-Schlatter disease of the left knee.  The evaluation showed that the Veteran could occasionally use stairs and he could lift 20 pounds.  He could stand 6 hours in an 8 hour work day.  He had tried to operate a fish tackle and grocery store with his brother in 2004 but had to quit due to pain.  The records indicated he kept his brother's house presentable for potential buyers while it was on the market for sale and did laundry, meal preparation, grocery shopping, and managed a tight budget.  

In July 2008, the Veteran testified that he had left knee pain, especially walking down stairs, and instability.  He had an associate's degree in electrical engineering, but stated that before he received social security benefits, he did labor work.   

On VA examination in November 2008, the Veteran complained of moderate and intermittent knee pain, weakness, and instability.  He denied locking or catching.  The Veteran could stand for sixty to ninety minutes.  He could walk about 1/4 to 1/2 mile without pain, but he could not run or climb stairs and he had difficulty lifting due to pain.  He could sit without limitation.  The activities of daily living were not impaired.  The Veteran indicated that he was unemployed, but not because of his knee. 

On physical examination, range of motion was from 0 degrees of extension to 140 degrees of flexion.  The medial collateral ligament and lateral collateral ligament were stable.  There was mildly increased pain with repetitive resisted motion.  There was mild easy fatigability to repetitive strength testing.  There was no gross incoordination.  The examiner commented that there was no clinical evidence of instability, subluxation or lateral instability of the knee and that there was an additional five degrees loss of extension.  Accompanying X-rays shows mild degenerative changes.



In September 2011, the Board remanded this matter to obtain an opinion from a VA medical examiner on whether the Veteran was unable to secure and follow a substantial gainful occupation as a result of the service-connected disabilities, Osgood Schlatter's disease of the left knee and a left index finger disability.

In November 2011, the VA examiner noted that the Veteran's knee pain generally has been documented as bilateral knee pain without a focus on the left knee.  In addition, the Veteran had also diagnoses of chronic back pain, right hip pain, diffuse pain with the knees, neck pain, and fibromyalgia.  The examiner also observed that Osgood-Schlatter's disease typically burns itself out over time and has limited residual findings beyond enlargement or tenderness over the tibial tubercle.  The Veteran has had documented tenderness over the left tibial tubercle, which was mild.  The Veteran also had the ability to walk a quarter mile or so, but his knee pain interfered with his ability to lift or squat.  Therefore, in the examiner's opinion, it was at least as likely as not at the left knee prevented the Veteran from doing work in a heavy or moderate category, but did s not prevent the Veteran from doing work in a sedentary position.  .

The VA examiner concluded that there was insufficient evidence of a significant ongoing problem with deformity, pain, or function to suggest that the left index finger would interfere with work.  

Analysis

As noted, the Veteran is currently service-connected for Osgood-Schlatter 's disease of the left knee, rated 10 percent; and residuals of a fracture of the middle phalanx of the left index finger, rated zero percent.  The combined rating for the two disabilities is 10 percent.








If a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities and the disabilities fail to meet the percentage standards for a schedular total disability rating, namely, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more, which is not shown, then the claim may be considered for an extraschedular rating under 38 C.F.R. § 4.16(b).

On the bases of the Veteran's own statements, records of the Social Security Administration, VA records, including reports of VA examinations, and the opinion of a VA examiner, the Veteran is not unemployable because of a left knee disability and a single finger disability.  The evidence clearly establishes that the Veteran had not worked because of several disabilities, including nonservice-connected back disability, bilateral patellofemoral syndrome, fibromyalgia, and a chronic pain disorder and the service-connected left knee disability, but the left knee disability alone does not prevent the Veteran from doing sedentary work. 

Accordingly, the medical evidence is against a determination that the Veteran is unable to secure or to follow a substantially gainful occupation by reason of service-connected disabilities and a referral to the Director of Compensation and Pension services for an award of TDIU on an extraschedualr basis is not required.    

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

      (The Order follows on the next page.).









ORDER

A total disability rating for compensation based on individual unemployability on an extraschedular basis is denied.  



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


